DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 20-21 are objected to because of the following informalities:  Claim 20 is depends from claim 16 and claim 16 has been cancelled.  Claim 21 is depends from claim 18 and claim 18 has been cancelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1- 2, 4-7, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busch et al. (US 2014/0187418).
Busch et al. disclose the following claimed limitations:
* Re clms 1 & 11, a method of improving the perceived image sharpness/print uniformity of a multicolor direct thermal printer output (Abst. figs 1-  );  
* using an output medium having a bottom color-forming layer of yellow (Y)/18/ (paras 0039-0040, fig 1).



* Re clms 4, 7 wherein the output medium further comprises a first inert layer/20, spacer/ between the top/14/ and middle/16/ color-forming layers (paras 0018, 0039-0042, 0067, 0102-0103, 0165-0166, 0170-0171, 0176-0177, fig 1);
* a second inert layer/spacer, 22/ between the middle/16/ and bottom/18/ color-forming layers (paras 0018, 0039-0042, 0067, 0102-0103, 0165-0166, 0170-0171, 0176-0177, fig 1).

* Re clm 5, wherein the cyan color/14/ former is the top color-forming layer, and the magenta/16/ color former is the middle color-forming layer (paras 0018, 0039-0042, 0067, 0102-0103, 0165-0166, 0170-0171, 0176-0177, fig 1).

* Re clm 6, a method of improving the perceived image sharpness of a multicolor direct thermal printer output (Abst., paras 0044-0045, figs 1-10);
* using an output medium having (fig 1): a surface/12, substrate/
* a top color-forming layer of cyan (C)/14/(paras 0039-0040, fig 1);
	* a middle color-forming layer of magenta (M)/16/ (paras 0039-0040, fig 1);
* a bottom color-forming layer of yellow (Y)/18/ (paras 0039-0040, fig 1 also see paras 0018, 0067, 0102-0103, 0165-0166, 0170-0171, 0176-0177, fig 1).


* using an output medium/imaging member, 10/ having three separate color-forming layers/14,16,18/ capable of forming the colors cyan (C)/14/, magenta (M)/16/ and yellow (Y)/18/  (paras 0018, 0039-0042, 0067, 0102-0103, 0165-0166, 0170-0171, 0176-0177, fig 1).
* comprising a top/14/, middle/16/, and bottom/18/ color-forming layer, wherein the yellow color former is the bottom/18/ color-forming layer (paras 0018, 0039-0042, 0067, 0102-0103, 0165-0166, 0170-0171, 0176-0177, fig 1).

* Re clm 14, wherein the output medium/10/ further comprises: a first inert layer/spacer, 20/ between the top/14/ and middle/16/ color-forming layers (paras 0018, 0039-0042, 0067, 0102-0103, 0165-0166, 0170-0171, 0176-0177, fig 1).
* a second inert layer/spacer, 22/ between the middle/16/ and bottom/18/ color-forming layers (paras 0039-0040, fig 1) (also see paras 0018, 0039-0042, 0067, 0102-0103, 0165-0166, 0170-0171, 0176-0177).

* Re clm 15, wherein the cyan color former/14/ is the top color-forming layer and the magenta color former/20/ is the middle color-forming layer (paras 0018, 0039-0042, 0067, 0102-0103, 0165-0166, 0170-0171, 0176-0177, fig 1).
Allowable Subject Matter
5.	Claims 9-10 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for allowance of claim 9 is the inclusion of a method steps of a multicolor direct thermal printer that includes wherein the perceived image sharpness is reflected in an improved median subjective quality factor (SQF) of at least 10 points in the low and high ends of the luminance range. It is this step found in the claim, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 10 is the inclusion of a method steps of a multicolor direct thermal printer that includes wherein the perceived image sharpness is reflected in an improved median subjective quality factor (SQF) of at least 15 points in the low and high ends of the luminance range. It is this step found in the claim, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 19 is the inclusion of a method steps of a multicolor direct thermal printer that includes wherein the print uniformity is reflected in a lowering of the level of luminance fluctuations in the print of a uniform density mid-level grey image by at least 30%. It is this step found in the claim, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Communication With The USPTO
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853